Citation Nr: 1133289	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  05-38 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to extra-schedular ratings under 38 C.F.R. § 3.321(b) for service-connected osteoarthropathy of the right and left knees.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985.

This appeal originates from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In this decision the RO granted service connection for osteoarthropathy of the right and left knees and granted a 10 percent rating for each knee.  The Veteran disagreed with the assigned ratings.  In May 2009, the Veteran testified before the undersigned at a Board hearing at the San Antonio, Texas, VA satellite office.  A transcript of the hearing is of record.  

In October 2009, the Board remanded the issues of entitlement to increased initial ratings for osteoarthropathy of the right and left knees for further development.  In May 2011, the Board granted an increased initial schedular rating for osteoarthropathy of the left knee to 20 percent disabling, denied an increased schedular rating for osteoarthropathy of the right knee, and remanded the extraschedular aspect of these claims under 38 C.F.R. § 3.321(b)(1) to the RO for additional development and consideration.  See VAOPGCPREC 6-96 (indicating the Board is not precluded from issuing a final decision on the underlying appeal in an increased rating case when the claim for extraschedular consideration is remanded.).  By letter dated in May 2011, the RO sent the Veteran a letter requesting additional information or evidence to support an increased initial rating for osteoarthropathy of the right and left knees on an extraschedular basis under 38 C.F.R. § 3.321.  Later in May 2011, the RO issued a supplemental statement of the case on the issue.  Accordingly, the Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).



FINDING OF FACT

The Veteran's osteoarthropathy of the right and left knees does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for referral for an extraschedular evaluation for osteoarthropathy of the right and left knees have not been met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, since the appellate issue is a downstream issue from that of service connection (for which a March 2004 VCAA letter was duly sent followed by a VCAA letter in March 2010), another VCAA notice is not required.  VAOPGCPREC 8-2003.  Moreover, the appellant was issued a duty to assist letter with respect to the extraschedular aspect of the claim in May 2011.

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  In the instant case, the appellant was provided with the disability rating and effective date elements in a March 2006 letter.

The Board finds that all necessary assistance has been provided to the appellant. The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claim for higher initial ratings, to include on an extraschedular basis.  This includes affording the appellant the opportunity to submit information or evidence to support the claim on an extraschedular basis and affording him VA examinations.  With respect to submitting additional information or evidence, the Veteran indicated to VA in writing in June 2011 that he had no additional evidence to submit.  Regarding VA examinations, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination reports on file, along with treatment records, contain sufficient findings with which to properly evaluate the appellant's service-connected osteoarthropathy of the right and left knees and is thus deemed adequate for rating purposes.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Also, as explained in the introduction above, the appellant attended a Board hearing in May 2009.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim on appeal and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

At a QTC examination in August 2004, the Veteran reported constant pain in both knees which was treated with steroid injections and physical therapy.  His functional impairment involved climbing and walking.  He denied losing any time from work.  On examination the general appearance of the Veteran's knees on the right and left sides was normal.  Range of motion on the right and left sides revealed flexion to 140 degrees and extension to 0 degrees.  Range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  The Drawer test of the right and left knees was within normal limits as was the McMurray's test.  Crepitus was noted in each knee.  Degenerative arthritic changes were noted in each knee by x-ray.  The Veteran was diagnosed as having minimal osteoarthropathy of the right and left knees with subjective factors of pain and objective factors of crepitus.  The examiner remarked that the effect of the Veteran's knee conditions on his usual occupation was difficulty with uneven terrain and with walking and climbing.

VA outpatient orthopedic notes in September 2006 and October 2006 show that the Veteran was seen for right knee pain, catching, and instability of several months duration.  He also reported multiple falls on the right knee and catching with twisting of the knee.  He said he took Naproxen and Vicodin with some relief.  He denied changes of symptoms.  He said his knee occasionally locked up on him and his wife would have to help extend the knee.  On examination the Veteran demonstrated range of motion of 0 to 130 degrees in the right knee with marked crepitus.  There was catching with rotation and the knee was ligamentously stable.  X-rays of the right knee revealed right knee effusion, degenerative joint disease with possible loose bodies and symptomatic meniscal tear.  Magnetic resonance imaging (MRI) revealed right knee degenerative joint disease with chondral defects involving the patella facet and medial femoral condyle with loose bodies.  The Veteran was to be scheduled for arthroscopic knee surgery for removal of loose body and possible chondroplasty with micofracture of the chondral defects.

An October 2007 VA orthopedic telephone record shows that the Veteran still did not have medical clearance for surgery.

A December 2007 VA examination report contains the Veteran's report of severe right knee pain and weakness when squatting and when trying to get out of a squat. The Veteran also complained of severe stiffness and moderate instability, and he denied swelling, heat or redness.  He further complained of severe instability and giving way, severe locking, and fatigability 80 percent of the time.  He added that he had a lack of endurance.  The Veteran reported that he wore a right knee brace prescribed by VA for stability which he wore 70 percent of the time.  He denied any surgery or injury.  With respect to the left knee, the Veteran reported a slight pain that was always there.  He also reported mild weakness, severe stiffness, moderate instability and no swelling, heat or redness within the past three months.  He said there was moderate giving way, moderate locking and fatigability 50 percent of the time.  He reported a lack of endurance.  The Veteran said that he worked in a foundry and found squatting difficult.  He reported that his employer had built him a special apparatus to use when getting up from a squatting position which allowed him to use his arms to lift himself up.  He said they also built him a special step up apparatus so he doesn't need to take such a big step onto the foundations that he works on.  He further reported that he was given knee pads from his employer.  He indicated that he tolerated a lot of pain at work.  Regarding daily activities, the Veteran said that he was unable to jog due to his knee and ankle problems and his right knee limited his driving because of concerns operating the brake pedal.

On examination, the right and left knees revealed flexion to 130 degrees and an extension loss of 5 degrees (extension minus 5 degrees).  The right and left knees significantly increased pain beginning at 102 degrees of flexion to 130 degrees.  The right knee was visibly larger than the left knee due to osoteoarthritic changes and the right knee joint felt stiff.  There was no evidence of instability in either knee.  The examiner found no objective signs of fatigue, weakness, lack of endurance or incoordination.  He did find objective evidence of painful motion with wincing on knee movement.  There was no edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding.  The examiner did not observe that the Veteran had any functional limitations on standing and walking.  He diagnosed the Veteran as having osteoarthritis of the right and left knees, right more severe than the left.  He also noted meniscal injury by history, clinically resolved with no swelling on examination.

VA orthopedic records in January 2008 show that due to a preoperative diagnosis of right knee degenerative joint disease, loose body, the Veteran underwent chondroplasty "MRC" and trocklea with limited synovectomy, removal of osteochondromatosis body, and debridement of post horn "MMT".  A follow up record in February 2008 shows that the Veteran was doing well at home and wanted to return to work.  He was released for work at that time.  A March 2008 follow up record shows that the Veteran had returned to work without any problems.

At a June 2008 VA orthopedic follow up visit, the Veteran reported recurrent right knee pain.  He also reported low back pain.  Findings in June 2008 revealed evidence of grade 3/4 arthritis of the patellofemoral joint as well as quite a bit of the medial condyle.  The lateral compartmental revealed some grade 1-2 chondromalacia.  This record shows that the Veteran declined the offer of a right knee injection at that time.

On file is an October 2008 VA addendum note showing that the Veteran complained of increasing left knee pain and had some effusion of the left knee.

A VA follow up orthopedic record in January 2009 shows that the Veteran was a well-established patient with osteoarthritis of each knee.  It is noted that he was an oil field worker.  The note reports that the Veteran had had his right knee scoped in January 2009 with "little relief".  It also notes that he had continual dull achy knee pain that was worse with weight bearing.  The Veteran was noted to take Tramadol and Piroxican 20mg daily as needed with some pain relief.  X-rays reportedly showed marked arthrosis, tricompartmental, bilateral knees.  MRI results revealed osteoarthritis, degenerative menisci.  On examination the Veteran ambulated well with no hip gait, no antalgia and no aid.  He had a hinged knee brace on the right knee with no effusion, no tenderness, and stable ligaments.  Range of motion was 0 to 125 degrees.  The Veteran was diagnosed as having advanced osteoarthritis of the knees following a right knee scope, right hip bursitis and lumbar stenosis.  The physician recommended a new, non-labor career field for the Veteran and advised the Veteran talk to a representative to discuss vocational rehabilitation.

In requesting that he be reevaluated for his knee disabilities in February 2009, the Veteran reported that he had been told by his VA doctor that he needed bilateral knee replacements.  He said he was still working, but was no longer able to run the rigs because he was unable to stand too long.  He said he didn't know how much longer he could do physical labor.

In February 2009, the RO received statements from the Veteran's family and friends attesting to the Veteran's struggles with standing and walking.  They also asserted that he had fallen or had to catch himself from falling due to his knee giving out on him.  They said that his conditions worsen as time goes by.

At a Board hearing in May 2009, the Veteran testified that his right knee caused constant pain, gave out on him, and caused him to limp.  He said he had left knee pain due to compensating for the right knee.  He said his right knee was much worse.  He and his wife said that his knee caused driving difficulties and that he was no longer able to drive a standard shift car.  He reported locking in the right knee and denied locking in the left knee.  He said that his right knee limited his ability to squat and bend.

In August 2010, the Veteran underwent a VA orthopedic examination where he complained that his right knee locked and was constantly swollen.  He also reported that it felt unstable and was progressively getting worse.  Examination of the knees was negative for deformity, giving way or instability, and positive for pain, stiffness and weakness.  There were no locking episodes or effusion.  The Veteran had an antalgic gait.  Findings on the right shows no clicks or snaps, no grinding, no instability and no knee abnormalities to include of the patellar or meniscus.  Right knee flexion was from 0 to 135 degrees and extension was normal to 0 degrees.  Left knee flexion was from 0 to 140 degrees and flexion was normal to 0 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitation after repetition.  There was no joint ankylosis.  Bilateral knee x-rays in August 2010 were interpreted as showing moderate right knee tricompartmental degenerative changes; new suprapatellar bursal refion ossified body, joint effusion questioned and mild left knee degenerative changes.  The Veteran was noted to be employed as an oil rig derrick umlatch piping and had reportedly not lost work in the last 12 months.  The Veteran reported being unable to stand for more than a few minutes  or walk more than a few yards.  He was noted to have previously worked for 10 years as a steel mill worker and an oil field worker.  The Veteran was diagnosed as having tricompartmental osteoarthrosis with medial and patellofemoral high-grade chondromalacia, stable joint, right knee; and tricompartmental osteoarthrosis with medial and petallofemoral high-grade chondromalacia, stable joint, left knee.  The examiner reported that the effects on the Veteran's occupational activities involved prolonged standing, bending and sitting, squatting, and stepping.  He further reported that the effects on the Veteran's daily activities ranged from no effects to severe effects.

III.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director of Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In the present case, the Board finds that the Veteran's service-connected osteoarthropathy of the right and left knees does not present such an unusual or exceptional disability picture; rather the Board finds that these disabilities result in symptoms that are contemplated by the criteria in the rating schedule.  His current ratings contemplate locking, pain, and effusion.  Higher ratings are provided for greater limitation of motion than has been demonstrated, as well as recurrent subluxation and lateral instability.    Thus, the Board does not find that the criteria have been met for referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the Board remanded to the RO in May 2011 claims of increased initial ratings for osteoarthropathy of the right and left knees for initial consideration on an extraschedular basis.  This was due, in part, to the Veteran's report at a VA examination in December 2007 that his employer had made attempts to accommodate his physical limitations at work including building a special apparatus for him to use when getting up from a squatting position, and building a special step up apparatus for him to use to prevent him from having to take such a big step onto the foundations he worked on.  He also reported that his employer gave him knee pads.  The Veteran further indicated that he tolerated a lot of pain at work.  In a subsequent statement dated in February 2009, the Veteran said that he would have liked to file for total disability based on individual unemployability due to service-connected disability, but that he was still working.  However, he went on to report work problems in that he could no longer run the oil rigs because of his inability to stand very long and that he didn't know how much longer he could perform physical labor.  On file is a January 2009 VA outpatient orthopedic record containing a physician's recommendation that the Veteran find a new, non-labor career.

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Veteran is presently rated on an schedular basis 20 percent for the right knee and 10 percent for the left knee.  These ratings reflect painful motion in the left knee as well as locking, pain and effusion in the right knee.  The Board finds that these ratings adequately compensate the Veteran's work impairment due to his knees and there is simply no indication that the average industrial impairment from osteoarthropathy of the right and left knees would be in excess of that contemplated by the assigned ratings.  Although adjustments for the Veteran's knee impairments have had to be made at his place of employment as noted above, and there is uncertainty as to how long he can continue to work, there is no indication that these impairments have caused marked interference with employment.  To the contrary, the Veteran reported in a February 2009 statement that he was still working and he relayed to the VA examiner in August 2010 that he had not lost any time from work in the last 12 months.  

In addition, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due solely to his service-connected knee disabilities, to suggest he is not adequately compensated for his disability by the regular Rating Schedule.  38 C.F.R. § 3.321(b)(1).  See also VAOPGCPREC 6-96.

The Board has considered all of the relevant evidence of record, to include the Veteran's statements and testimony, but in view of the absence of competent or credible evidence reflective of the factors cited, to include marked interference with employment or frequent hospitalizations, the Board finds that referral of this case for extraschedular evaluation is not in order.  38 C.F.R. § 3.321(b)(1).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to referral of this case for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) for service-connected osteoarthropathy of the right and left knees is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


